department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date uil legend m commodity state dear this letter is in response to the letter dated date from your authorized representative as supplemented by the letter dated date requesting a ruling concerning your proposed dissolution and transfer of all or substantially_all of your assets to another organization facts you were chartered in as a nonprofit corporation and received a ruling from the internal_revenue_service service recognizing you as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code code by letter dated date you are managed by a board_of directors and do not have members you were organized to invest in certain agricultural processing facilities and allied enterprises specifically you were organized to help finish equity drives for farmer-owned agricultural processing facilities and then sell the shares back to producers due to a variety of market and economic reasons the construction of such farmer- owned processing plants has stopped because these plants are no longer being built you are no longer able to carry out your exempt_purpose accordingly your board_of directors desires to dissolve the corporation and distribute all or substantially_all of your assets to m m is a corporation which has been recognized by the service as exempt from federal_income_tax under sec_501 of the code by letter dated date m was organized to improve the condition of commodity producers in state through the preservation and improvement of existing farm practices through development of methods for improving agricultural efficiency and to otherwise improve the economic condition of it member farmers your amended articles of incorporation provide that upon dissolution your assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code your board has determined that your assets upon dissolution should be distributed to m because m’s purposes are substantially_similar to yours future markets in need of development involve the green technologies that m pursues and m will increase the demand for commodity and help preserve and improve farm practices you have stated that no compensation is being paid to any director or officer of either you or m in connection with your proposed dissolution and distribution of assets certain of your officers and officers of m own shares or units in some of the assets being distributed but these shares or units were purchased or subscribed to prior to your subscription or acquisition of such investments you state that none of your officers or directors were granted any special treatment preference or other favorable terms for their prior investments in the assets to be distributed no increase in value is expected of any such share unit or other financial interest owned by an officer or director as a result of or at the time of the proposed dissolution and distribution of assets you have stated that all relevant statutes of state dealing with the liquidation of nonprofit_corporations will have been complied with assuming the grant of a favorable ruling from the service and that the permission of the state attorney_general to dissolve and distribute your assets is not required by the relevant statutes you have also stated that no documents are required to be filed with any other agency of state other than the filing of the dissolution documents with the secretary of state you have also produced copies of the resolutions of your board and the board_of m approving the dissolution and transfer and acceptance of the dissolution assets together with a plan of complete_liquidation and the articles of dissolution both contingent on receipt of a favorable service ruling ruling requested specifically you have requested a ruling that upon dissolution you may distribute all or substantially_all of your assets to another sec_501 organization in compliance with your articles of incorporation law sec_501 of the code provides in relevant part for the exemption from federal income_taxation of agricultural organizations sec_1_501_c_5_-1 of the income_tax regulations provides that the organizations contemplated by sec_501 of the code as entitled to exemption from income_taxation are those which have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations analysis agricultural organizations exempt under sec_501 of the code are those that have as their principle purpose the betterment of the conditions of those engaged in agriculture the improvement of their products and their occupational efficiency you were formed by persons engaged in agricultural activities to serve as an investment vehicle for financing certain agricultural processing plants for several years your activities were successful and you acquired stock and other investment_assets in several entities owning commodity processing plants however economic conditions drastically changed and there is no further need for the financing of such processing companies accordingly you have resolved to dissolve and transfer your assets to another organization recognized as exempt under sec_501 of the code that is engaged in research and technology that will assist the agricultural community you have represented that your officers and directors and the officers and directors of m the recipient organization exempt under sec_501 of the code will receive no compensation connected with the dissolution and distribution of your assets although officers of both companies own some stock or other investment units in the assets being transferred you have represented that all of such investments were purchased or subscribed to prior to the acquisition or subscription of you to the investment and that it is not contemplated that the value of such assets will increase as a result of the transfer ruling accordingly based on the facts and circumstances as presented we rule that upon dissolution you may distribute all or substantially_all of your assets to m another organization recognized as exempt under sec_501 of the code in compliance with your articles of incorporation this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you disagree with our proposed reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described your activities you should keep a copy of this ruling in your permanent records because this letter could help resolve any future questions about tax consequences of if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative in accordance with the power of sincerely yours ronald j shoemaker manager exempt_organizations technical group enclosure notice cc
